Case 1:19-cv-00775-JRN Document 27-2 Filed 01/21/20 Page 1 of 1

 

Statement of Eric Allen, Director of Operations, Phoenix Recovery Group

1/17/2020
RE: Deletion of collection account for Debra Rojas, Account # 247345

On 5/29/2019, I sent in an E-Oscar electronic request to remove the collection item referenced
above regarding a collection account for Debra Rojas on Reserve at Springdale Apartments.
This information to remove the account went to all 3 major credit bureaus.

This transmission was done with the control # of AUD 96052833. I have attached a credit
review from Trans Union which shows that the item has been successfully removed and it is no
longer being reported under the collection trade line that was previously reported by Phoenix
Recovery Group.

Sign and et 7 17" of January 2020.

Eric Allen
Director of Opertations
210.822.8272

State of Texas
County of BEXAR

gh
This instrument, was ackfiowledged before me this | day of fp 2020, by

G Pil sug ._¥ Produced TX ID as identification. 4 )
alfa Hod

/ sy ;
we  TABITHA SADOWSKI | labitha Sa Af 0) q,

tf,
Y Pity
Re

ee Notary Public, State of Texas Notary Public, State of TX

 

ity
“)
oe

oH

: ee

PA ABS Comm, Expires 05-08-2023

FOES Notary 1D 124011131
1045 Cheever Bivd. Ste. #204

- San Antonio, TX 78217
— / 210-822-8272 | 800-810-7623 | Fax 210-828-0677
? www.pheenixrecoverygroup.com

 

oot

 

=
12
ct

 

 
